EXHIBIT 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is effective September 21,
2011, by and between Centrue Financial Corporation, (the “Company”), and Thomas
A. Daiber (the “Consultant”):
RECITALS:
     WHEREAS, the Company and the Consultant desire to set forth their
respective rights and obligations in connection with the certain consulting
services of the Consultant;
     NOW THEREFORE, in consideration of the premises and of the mutual
covenants, agreements and understandings contained herein, the parties hereto
agree as follows:
AGREEMENT:
     1. Retention. The Company agrees to retain the Consultant during the Term
(as such term is hereinafter defined in Section 4 below) and the Consultant
hereby accepts such engagement by the Company, subject to the terms and
conditions hereinafter set forth herein. This Agreement establishes the terms of
the Consultant’s retention and any payment(s) to which the Consultant is
entitled during the Term. The Company and the Consultant retain the right to
terminate this Agreement for the reasons described in Section 4 below.
     2. Responsibilities and Duties. During the period from the date hereof
through December 31, 2011, the Consultant will provide consulting services to
the Company. The Consultant agrees that he desires to participate in the
transition to the new President and Chief Executive Officer of the Company (the
“President”) and hereby tenders his resignation as an employee and officer of
the Company and of the Company’s wholly owned subsidiary, Centrue Bank, (the
“Bank”) effective as of the end of the day on September 21, 2011. In addition,
the Consultant hereby tenders his resignation as a director of the Company and
the Bank, effective as of the end of the day on September 21, 2011. The Company
hereby accepts such resignation, effective as of the end of the day on
September 21, 2011. In order to facilitate a smooth and orderly transition
within Company upon the Consultant’s termination of employment, and to assure
access to the Consultant’s unique and valuable services, Company desires to
retain the services of the Consultant as a consultant for a specified Term, as
described in Section 4 below, on the terms and conditions set forth herein. The
Consultant shall perform such services as requested by the President, including,
not by way of limitation, working directly with the Capital Committee of the
Company’s Board of Directors in its capital raising efforts.
     3. Compensation/Consultant Fee. In consideration of the performance of such
services by the Consultant, the Company will pay the Consultant $15,000 per
month, payable on the last day of each month (the “Fee”). In the event that the
Consultant elects COBRA continuation coverage under the Company’s health plan,
the Company shall also pay the Consultant’s COBRA premiums through December 31,
2011 or the date this Agreement terminates, if earlier. In the event this
Agreement terminates pursuant to Section 4 prior to December 31, 2011, for the
month in which such termination occurs (the “Termination Month”),

5



--------------------------------------------------------------------------------



 



the Company shall pay the Consultant a pro-rata portion of $15,000 determined by
dividing the number of days of the Termination Month through the termination
date divided by the total number of days in such month. The Consultant’s right
to payment or the right to retain payment of any amount payable under this
Section 3 is contingent upon the Consultant’s execution of a release of claims
satisfactory to the Company.
     4. Consulting Term. The period of the Consultant’s retention by the Company
under this Agreement (the “Term”) shall commence on September 22, 2011 and
terminate on December 31, 2011, or such earlier date upon the occurrence of any
of the following events:

  (A)   the death or retirement of the Consultant; or     (B)   the Consultant’s
Disability. For purposes of this Agreement, “Disability” shall mean a physical
or mental condition of the Consultant that prevents him from performing the
consulting services described above as determined by the President and the Board
of Directors of the Company; or     (C)   termination of this Agreement by the
Board of Directors of the Company for “Cause,” which shall mean: (1) the
Consultant engages in act(s) or omission(s) constituting dishonesty, willful
misconduct, intentional breach of fiduciary obligation or intentional wrongdoing
or malfeasance, in each case that results in substantial harm to the business or
property of the Company; (2) the Consultant is convicted of a felony; or (3) the
Consultant substantially non-performs his assigned duties for a period of thirty
(30) days after the Company has given written notice to the Consultant of such
non-performance and its intention to terminate this Agreement because of such
non-performance.

     5. Binding Effect; Assignment. The Company may assign this Agreement to any
of its affiliates or their successors or assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Company, its affiliates and
their successors and assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Consultant. Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by the Consultant.
     6. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Consultant and the Company. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party, which are not expressly set forth in this
Agreement. Unless otherwise requested by the President or the Board of Directors
of the Company, the Consultant shall perform the consulting services described
in this Agreement off the premises of the Company and the Bank.
     7. Other Agreements. Effective September 21, 2011, the Employment Agreement
dated June 30, 2006, as amended on December 18, 2008, between the Consultant and
the Company (the “Employment Agreement”) shall be terminated, except for those
provisions that survive termination, including but not limited to the
confidentiality and non-competition

6



--------------------------------------------------------------------------------



 



provisions of Sections 4 and 6 of the Employment Agreement, provided that solely
for purposes of applying the restrictions contained in Section 6(a)(i) of the
Employment Agreement, the Consultant and the Company agree that the term
“Restrictive Period” shall mean from the end of the day on September 21, 2011
through December 31, 2011.
     8. Notices. All notices or other communications required or permitted
hereunder shall be given in writing and shall be deemed sufficient if delivered
by hand (including by courier), mailed by registered or certified mail, postage
prepaid (return receipt requested), or sent by facsimile transmission, as
follows:
If to the Consultant:
To the address on file at the Company
If to the Company:
Centrue Financial Corporation
Attn: Board of Directors
7700 Bonhomme Avenue
St. Louis, Missouri 63105
or such other address as shall be furnished in writing by such party, and any
such notice or communication shall be effective and be deemed to have been given
as of the date so delivered or, if mailed upon receipt thereof; provided,
however, that any notice or communication changing any of the addresses set
forth above shall be effective and deemed given only upon its receipt.
     9. Severability. If any provision of this Agreement, or any application
thereof to any circumstance, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.
     10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois, excluding any choice of law rule
requiring application of the law or any other jurisdiction.
     11. Entire Agreement. Except to the extent provided in Section 7 herein,
this Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, written or oral, between them as to such subject
matter.
     12. Confidentiality. The Consultant acknowledges that preservation of a
continuing business relationship between the Company, the Company’s subsidiary,
Centrue Bank (the “Bank”), and their respective customers, representatives and
employees is of critical importance to the continued business success of the
Company and the Bank. Pursuant to the regulations of the Board of Governors of
the Federal Reserve System, it is the active policy of the Company and the Bank
to guard as confidential certain information not available to the public and
relating to the business affairs of the Company and the Bank (“Confidential
Supervisory Information”), as such term is defined in 12 C.F.R. § 261.2(b). The
Consultant

7



--------------------------------------------------------------------------------



 



agrees that during the term of this Agreement and at any time thereafter he will
not disclose to any person or entity any Confidential Supervisory Information
that was obtained by the Consultant in the course of his employment with the
Company or the Bank and in the course of the provision of services by the
Consultant under this Agreement. The Consultant further acknowledges that he is
aware of and agrees to abide by the prohibition on the dissemination of
Confidential Supervisory Information contained in 12 C.F.R. § 261.20(g) and the
Consultant further agrees not to use the Confidential Supervisory Information
for any purpose other than as provided under the Agreement.
     13. Headings. The headings contained herein are solely for the purpose of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the 21st day of September, 2011.

            CENTRUE FINANCIAL CORPORATION
      By:   /s/ Dennis J. McDonnell         Dennis J. McDonnell        Chairman
of the Board of Directors              /s/ Thomas A. Daiber         Thomas A.
Daiber, Consultant           

8